SUMMARY ORDER

This cause came on to be heard on the record from the United States District Court for the Northern District of New York, and was argued by plaintiff pro se and submitted by counsel for defendants.
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the judgment of said District Court be and it hereby is affirmed substantially for the reasons stated in Judge Mordue’s Memorandum Decision and Order dated September 8, 1999. Plaintiff, then represented by counsel, failed to adduce any evidence, inter alia, that the position he sought was one that the appointing authority filled or wished to fill. We also see no error in the district court’s denial of leave to amend; the proposed amended complaint submitted to the court also lacked any allegation that the position plaintiff sought was one that the appointing authority filled or wished to fill.
We have considered all of plaintiffs contentions on this appeal and have found them to be without merit. The judgment of the district court is affirmed.